Case 7:19-mj-01458-UA Document 20 Filed 12/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA : STIPULATION IN SUPPORT
OF APPLICATION FOR
-v- 11TH ORDER OF CONTINUANCE
JAVIER ENRIQUE DA SILVA ROJAS, :
Defendant. : 18 Mag. 1458
x

 

The United States of America and the defendant jointly request and agree that the time
period from 12/18/2019 to 1/15/2020 be excluded from the computation of the period within
which an information or indictment must be filed, pursuant to Title 18, United States Code,
Section 3161(b) and (h)(7). The parties submit that there is good cause for an additional
exclusion of time because of the unique nature of this case and because the parties are exploring

- a possible disposition of the case prior to trial. Specifically, the defendant has been charged by
Complaint with kidnapping resulting in death in violation of Title 18, United States Code,
Section 1201, Given the serious nature of the charges—the defendant would be death eligible
under the statute—the Government and the defense are collecting information and analyzing
evidence to determine the next steps for the case.

By the following signatures we agree and consent to the exclusion of time noted above:

 

 

(2-1 -NG zd ew 12/13/19
Defendant’s Counse! Date Assistant U.S. Attoréy Date
Samuel Adelsberg

Jason-Ser,-Hsq.

Mark S$. peMarte

The defendant states that he/she has been fully advised by counsel of his/her rights

guaranteed under (a) of the Sixth Amendment to the Constitution; (b) the Speedy Trial Act of
1974, as set forth in Title 18, United States Code, Sections 3161-74; and (c) the plans and rules
of this Court adopted pursuant to that Act. The defendant understands that he/ she has a right to
be charged by indictment or information, and to bave a trial before a judge or jury, within a
specified time (excluding certain time periods) under the Constitution and Rules and Laws of the
United States identified above. The defendant consents and agrees to the above request.

Pa CBR iz-14-14

Defendant Date
JAVIER ENRIQUE DA SILVA ROJAS

‘The joint application of the United States of America and the defendant having been
heard at a proceeding on the date below, the time period from 12/18/2019 to 1/15/2020 is hereby
excluded in computing the time within which an indictment or information must be filed. The
Court grants this continuance on the finding that the ends of justice outweigh the interests of the

public and the defendant in 4.speedy trial, for the reasons set forth aboye, The Court further
orders: CHYLALZE OM Pt He MLCT OS VN £0
VO SO

Pa Pt
White Plains, New York oot
om

United States ‘nerseese

  
 

Hon. isa Marg % Smith
United Stakes Magistrate Judge
Unitad Btates District Court
Routhern District of New York

 
